Name: Decision of the EEA Joint Committee No 3/97 of 10 March 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  communications;  technology and technical regulations
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/30 DECISION OF THE EEA JOINT COMMITTEE No 3/97 of 10 March 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 79/96 (1); Whereas Commission Decision 95/290/EC of 17 July 1995 on a common technical regulation for public land-based European radio-message system (Ermes) receiver requirements (2) is to be incorporated into the Agreement; Whereas Commission Decision 95/525/EC of 28 November 1995 on a common technical regulation for attachment requirements for terminal equipment for digital European cordless telecommunication (DECT), public access profile (PAP) applications (3) is to be incorporated into the Agreement; Whereas Commission Decision 95/526/EC of 28 November 1995 on a common technical regulation for integrated services digital network (ISDN); Telephony 3,1 kHz teleservice, attachment requirements for handset terminals (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following points shall be inserted after point 4i (European Parliament and Council Directive 95/47/EC) in Chapter XVIII of Annex II to the Agreement: 4j. 395 D 0290: Commission Decision 95/290/EC of 17 July 1995 on a common technical regulation for public land-based European radio message system (Ermes) receiver requirements (OJ No L 182, 2. 8. 1995, p. 21). 4k. 395 D 0525: Commission Decision 95/525/EC of 28 November 1995 on a common technical regulation for attachment requirements for terminal equipment for digital European cordless telecommunication (DECT), public access profile (PAP) applications (OJ No L 300, 13. 12. 1995, p. 35). 4l. 395 D 0526: Commission Decision 95/526/EC of 28 November 1995 on a common technical regulation for Integrated Services Digital Network (ISDN); Telephony 3,1 kHz teleservice, attachment requirements for handset terminals (OJ No L 300, 13. 12. 1995, p. 38). Article 2 The texts of Commission Decision 95/290/EC, Commission Decision 95/525/EC and Commission Decision 95/526/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 10 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 100, 17. 4. 1997, p. 68. (2) OJ No L 182, 2. 8. 1995, p. 21. (3) OJ No L 300, 13. 12. 1995, p. 35. (4) OJ No L 300, 13. 12. 1995, p. 38.